Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 04/22/2021 has been entered. Claims 1, 6 – 7, and 9 – 12 remain pending. Claim 8 has been cancelled.
The 112(b) rejection of claim 8 is moot as claim 8 has been cancelled. 

Reasons for Allowance
Claims 1, 6 – 7, and 9 – 12 as filed on 04/22/2021 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior fails to anticipate or reasonably render obvious the cumulative limitations of claim 1. Specifically, the concentration amounts of bismuth salt, solvent (ethylene glycol ethyl ether), and NaBH4, in addition to their relative amounts to each other, and the resulting thickness of the bismuth-containing nanosheet of 0.7 nm. The closest prior art is Kumar (“Rational Low Temperature Synthesis…”, NPL, 2013) in view of Kim (US2016/0163411) and Hu (“Graphene oxide-assisted synthesis of bismuth nanosheets…”, NPL, 2016). 
Kumar teaches preparation of bismuth nanosheets by reduction bismuth salt reduction in solvent [Section 2.1]. Kim teaches a method for creating nanosheet structure using first and second metal salt reduction [0058, 0062] and teaches similar methods steps and overlapping temperature and nd paragraph]. 
However, Kim teaches concentrations of metal salt of 0.06 mmol and 40 mL of solvent (0.0015 molarity (M)) and 0.5 mmol of reductant (NaBH4) (0.12 salt/reductant ratio), which is slightly different from the claimed invention in which 0.5 mmol of bismuth salt and 200 mL of solvent are used (0.0025 M) and 20 mmol of NaBH4 (0.025 salt/reductant ratio). Additionally, neither Kumar, Kim, nor Hu appear to reasonably suggest arriving at a bismuth nanosheet with a thickness of under 1 nm.  

The remaining claims 6 – 7 and 9 – 12 depend from or otherwise require the features of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731